DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 25 January 2019. Claims 1-42 are currently pending. Of these, claims 40-42 are withdrawn from further consideration as being drawn toward a non-elected invention (see below).
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-39, drawn to an end effector, classified in CPC A61B34/30.
II. Claim 40, drawn to a method of forming a pilot hole at a surgical site, classified in CPC A61B17/56.
III. Claims 41 and 42, drawn to a method of installing an anchor/anchors at a surgical site, classified in CPC A61B17/88
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as in a process to drill a precise hole in wood.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus the apparatus as claimed can be used to practice another and materially different process such as in a process to drill a precise hole in wood.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation (i.e. one is a method of forming a pilot hole and the other is a method of installing an anchor/anchors).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Samir A. Fares on 17 February 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-39. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 40-42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
	The drawings received on 25 January 2019 are accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staunton et al. (U.S. Patent Application Publication 2014/0276949).
Staunton et al. disclose (as to claim 1) an end effector (12) capable of driving a tool (38) at a surgical site along a trajectory maintained by a surgical robot (11), the tool as to claim 2) the drive conduit of the drive assembly defines a drive bore (207/242) capable of receiving the working end of the tool along said second axis (see paragraph 0188), wherein (as to claim 4) at least a portion (207) of the drive bore of the drive conduit defines the first rotational lock (see Figure 43), wherein (as to claim 5) the first rotational lock of the drive assembly is shaped to engage at least a portion (i.e. portion located within 210, see Figure 61) of the tool between the interface end and the working end when the axial lock is in the lock configuration such that the interface end of the tool is arranged proximal to (i.e. nearer to) the drive bore (see Figure 61) and the working as to claim 6) the geartrain of the drive assembly comprises at least one reduction gearset (504/510/512) interposed in rotational communication between the actuator and the drive conduit (see Figure 81) such that rotation of the actuator about the first axis occurs at a different speed than rotation of the first rotational lock about the second axis (i.e. due to the size differences between 504, 510 and 512), wherein (as to claim 11) the first rotational lock comprises a keyed bore (i.e. each instance of 216 defines a keyed portion for receiving each instance of 214), wherein (as to claim 12) the axial lock comprises a slider element (110) capable of moving relative to the second axis between a first slider element position (see Figure 21) associated with the release configuration; and a second slider element position (see Figures 19 and 20) associated with the lock configuration, wherein (as to claim 13) the axial lock comprises a collet mechanism (120/128) comprising a collet (128) arranged to receive the tool therethrough along the second axis (see Figure 20); and a collet tensioner (120) coupled to the collet and arranged for movement between a first tensioner position (see Figure 21) associated with the release configuration where relative movement is permitted between the tool and the collet, and a second tensioner position (see Figures 19 and 20) associated with the lock configuration where relative movement is restricted between the tool and the collet (see Figures 1-89, and paragraphs 0097-0245).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Staunton et al. (U.S. Patent Application Publication 2014/0276949), as applied to claim 1 above, in view of Joshi et al. (U.S. Patent Application Publication 2017/0348061).
	Staunton et al. disclose the claimed invention except for wherein (as to claim 14) the end effector further comprises a light source operatively attached to the mount and capable of emitting light toward the surgical site, and wherein (as to claim 15) the light source is capable of being removable attached to the drive conduit of the drive assembly. Joshi et al. teach the use of a light source (i.e. a small laser light) operatively attached to a portion of an end effector, wherein the light source is capable of being removably attached to (i.e. via snapping) a conduit (50) (see paragraph 0197).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Staunton et al. with wherein the end effector further comprises a light source operatively attached to the mount and capable of emitting light toward the surgical site, and wherein the light source is capable .
Allowable Subject Matter
Claims 3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 16-39 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
	Regarding claim 16, an end effector for guiding tools relative to a surgical site along a trajectory maintained by a surgical robot, the tools including a first tool and a second tool different from the first tool, said end effector comprising: a mount adapted to attach to the surgical robot; a rotary instrument coupled to said mount and comprising an actuator configured to generate rotational torque about a first axis; a drive assembly comprising a geartrain to translate rotation from said rotary instrument about said first axis into rotation about a second axis, a first rotational lock disposed in rotational communication with said geartrain to releasably secure the first tool for concurrent rotation about said second axis at a first drive ratio, a second rotational lock disposed in communication with said geartrain to releasably secure the second tool for concurrent rotation about said second axis at a second drive ratio different from said first drive ratio, and an axial lock to releasably secure one of the first tool and the second tool for concurrent translation with said drive assembly along the trajectory maintained by the surgical robot, said axial lock being operable between: a release configuration wherein relative movement between said drive assembly and the secured tool is permitted along said second axis, and a lock configuration wherein relative movement between said drive assembly and the secured tool is restricted along said second axis.
Regarding claim 17, an end effector for driving tools at a surgical site along a trajectory maintained by a surgical robot, the tools including a first tool and a second tool different from the first tool, said end effector comprising: a mount adapted to attach to the surgical robot; a rotary instrument coupled to said mount and comprising an actuator configured to generate rotational torque about a first axis; and a drive assembly comprising a geartrain to translate rotation from said rotary instrument into rotation about a second axis different from said first axis, a connector configured to releasably secure one of the first tool and the second tool for rotation about said second axis, and a transmission interposed in rotational communication between said rotary instrument and said connector, said transmission comprising a first gearset, a second gearset, and a shift collar arranged for movement between: a first collar position where said shift collar engages said first gearset to translate rotation between said rotary instrument and said connector at a first drive ratio, and a second collar position where said shift collar engages at said second gearset to translate rotation between said rotary instrument and said connector at a second drive ratio different from said first drive ratio.
Regarding at least claim 18, an end effector for driving a tool at a surgical site along a trajectory maintained by a surgical robot, said end effector comprising: a mount a drive assembly comprising a geartrain to translate rotation from said rotary instrument into rotation about a second axis different from said first axis, and a connector configured to releasably secure the tool for rotation about said second axis; a trigger assembly comprising a grip to support a user's hand, and an input trigger in communication with said rotary instrument and arranged for engagement by the user to drive said rotary instrument and rotate the tool about said second axis; and a manual interface to communicate with said drive assembly and arranged to receive and translate applied force from the user into rotational torque to rotate the tool about said second axis.
	Regarding at least claim 32, an end effector for driving a tool at a surgical site along different trajectories selectively maintained by a surgical robot, said end effector comprising: a mount adapted to attach to the surgical robot; a rotary instrument coupled to said mount and comprising an actuator configured to generate rotational torque about a first axis; a drive assembly comprising a geartrain to translate rotation from said rotary instrument into rotation about a second axis different from said first axis, and a connector configured to releasably secure the tool for rotation about said second axis; and a coupling operatively attached to said rotary instrument and configured to releasably secure said drive assembly to said rotary instrument in a plurality of orientations to selectively position said second axis relative to said rotary instrument along different trajectories selectively maintained by the surgical robot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Schmitz et al. (U.S. Patent Application Publication 2012/0109172) disclose an end effector comprising a mount, an actuator, and a drive assembly.
Bozung et al. (U.S. Patent Application Publication 2013/0060278) disclose an end effector comprising a mount, an actuator, and a drive assembly.
Kwon et al. (U.S. Patent Application Publication 2017/0196599) disclose an end effector comprising a mount, an actuator, and a drive assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775